DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vincent Tassinari on 3 June 2021.

The application has been amended as follows: 
CLAIMS:
1. (Currently Amended) A display control apparatus comprising:
a memory and at least one processor configured to function as:
a display control unit configured to perform control to display an image on a display,
a touch panel,
a setting unit configured to set a focus mode to one of a manual focus mode and an autofocus mode, and
a storage unit configured to store information about an enlargement position of the image,
wherein, in the manual focus mode and in response to a start of a touch operation for enlarging the image displayed on the display while the image is displayed at a first magnification without a frame indicating an enlargement area of the image on the display, the display control unit performs control to display the frame together with the image, and then, continuing in the manual focus mode and in response to an end of the touch operation that caused the frame to be displayed, the display control unit performs control to display the image of the enlargement 
wherein, in the autofocus mode and while the image is displayed at the first magnification, the frame is not displayed in response to the start of the touch operation for enlarging the image displayed on the display and, in response to the touch operation for enlarging the image displayed on the display, the display control unit performs control to display the image of the enlargement area enlarged with the second magnification, and
wherein, in a case where duration of the touch operation reaches a predetermined time, the display control unit further performs control to display the enlarged image of the enlargement area even if a touch-down operation does not end.

	9. (Canceled)

19. (Currently Amended) A control method for a display control apparatus having a display and a setting unit configured to set a focus mode to one of a manual focus mode and an autofocus mode, the control method comprising:
storing information about an enlargement position of the image;
performing control, in the manual focus mode and in response to a start of a touch operation for enlarging the image displayed on the display while the image is displayed at a first magnification without a frame indicating an enlargement area of the image on the display, to display the frame together with the image, and then, continuing in the manual focus mode and in response to an end of the touch operation that caused the frame to be displayed, performing control includes performing control to display the image of the enlargement area enlarged with a second magnification that is larger than the first magnification based on the stored information, and
,
wherein, in a case where duration of the touch operation reaches a predetermined time, performing control includes performing control to display the enlarged image of the enlargement area even if a touch-down operation does not end.

	24. (Currently Amended) The display control apparatus according to claim 1, wherein, in the autofocus mode, an autofocus frame indicating [[s]] a focus detection region is superimposed on the image and displayed before the touch operation for enlarging the image displayed on the display is performed.
Reasons for Allowance
Claims 1, 4, 5, 7, 8, 10-12, 16, 18-20, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 19 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest display control apparatus comprising: wherein, in a case where duration of the touch operation reaches a predetermined time, the display control unit further performs control to display the enlarged image of the enlargement area even if a touch-down operation does not end, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in claim 19).  It is noted that the closest prior art, Yoshida (US Pub. 2013/0250157), shows a memory and at least one processor configured to function as: a display control unit configured to perform control to display an image on a display, a touch panel, a setting unit configured to set a focus mode to one of a manual focus mode and an autofocus mode, and a storage unit configured to store information about an enlargement position of the image, wherein, in response to a start of a touch operation for enlarging the image displayed on the display while the image is displayed at a first magnification without a frame indicating an enlargement area of the image on the display, the display control unit performs control to display the frame together 
The remaining claims depend from one of the aforementioned independent claims, either directly or indirectly, and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613